By the Court.
Respondents moved to dismiss the appeal for want of sufficient service; motion denied as to Emmeline Wallis; and, upon counter motion of appellant, leave was given to amend the return to make it conform with the fact as to the time of day when service is alleged to have been made upon Matthew Wallis.
1st. That an appeal having been perfected in the court below, prior to the first day of a term of this court, the transcript must be filed in this court before the close of the second day of the term, or be deemed abandoned.
2d. In ease there is not time to complete the transcript, and file it within the time prescribed, an extension of time may be obtained by proper application to the circuit judge,, or to the Supreme Court.
3d. The application for extension of time for completing and filing the transcript, must be made within the time prescribed by law for the performance of these requirements.
4th. The service of notice of appeal may be made either upon the party or upon his attorney of record, residing within the county where the trial was had. Outside of the county the service can only be made upon the party.
5th. When the service of notice is by leaving a copy at the office of an attorney, or at the residence of the party, the *205return must show that the service was made between the horns fixed by statute, in addition to the other prescribed requisitions.
*204Note. — The court affirmed certain rulings and constructions of law heretofore made, in addition to the 4th, applicable peculiarly to this case.-Rep.
*2056th. The manner of such service of- notice of appeal may be in accordance with the provisions of title three, page 278 -of the Code.